                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


SURESH PERSAD, DANIEL G.                   2:17-cv-12599-TGB-MKM
WRIGHT, and ROBERT S.
DRUMMOND, individually and on            HON. TERRENCE G. BERG
behalf of all others similarly
situated,
                                           ORDER GRANTING
                 Plaintiffs,            PRELIMINARY APPROVAL
                                           OF CLASS ACTION
      v.                                SETTLEMENT (ECF NO. 81,
                                                 85).
FORD MOTOR COMPANY,

                 Defendant.



 ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION
   FOR PRELIMINARY APPROVAL OF CLASS ACTION
                 SETTLEMENT
     Plaintiffs Suresh Persad, Daniel Wright, and Robert Drummond,

and Defendant Ford Motor Company (together, the “Parties”), by and

through their undersigned attorneys, hereby submit this proposed
Stipulated Order for Preliminary Approval Class Action Settlement:

     WHEREAS, the Court having reviewed and considered the Motion

for Preliminary Approval and supporting materials filed by the Parties;

     WHEREAS, the Court held a hearing on the Motion for

Preliminary Approval on January 11, 2021; and

     WHEREAS, this Court has fully considered the record and the
requirements of law; and good cause appearing;

      IT     IS   ORDERED         that    the    Settlement    is   hereby

PRELIMINARILY APPROVED.

     The Court further finds and orders the following:

     1.    The Court has subject matter jurisdiction under 28 U.S.C. §

1332(d), and venue is proper in this district.

     2.    The Court has personal jurisdiction over the Plaintiffs,

Settlement Class Members, and the Defendant.

     3.    To the extent not otherwise defined herein, all defined terms

in this Order shall have the meaning assigned in the Settlement
Agreement.

     4.    The Stipulation and Agreement of Settlement dated

November 18, 2020 and Amendment to Stipulation and Agreement of
Settlement dated February 8, 2021 (collectively, the “Settlement”) were

the result of the Parties’ good-faith negotiations. The Settlement was

entered into by experienced counsel and only after extensive arm’s length

negotiations. The Settlement is not the result of collusion.

     5.    The proceedings that occurred before the Parties reached the

Settlement gave counsel the opportunity to adequately assess this case’s
strengths and weaknesses and thus to structure the Settlement in a way

that adequately accounts for those strengths and weaknesses.

     6.    The Court has carefully reviewed the Settlement Agreement
and finds that the Settlement is fair, reasonable, adequate and meets the

                                     2
standards for preliminary approval under Fed. R. Civ. P. 23(a) and (b).

Accordingly, the Court preliminarily approves all terms of the Settlement

and all of its Exhibits.

      7.    The Court conditionally certifies, for settlement purposes

only, the following Settlement Class:
      All entities and natural persons in the United States (including its
      Territories and the District of Columbia) who currently own or lease
      (or who in the past owned or leased) a model year 2016 and 2017
      Ford Explorer sold or leased in the United States, excluding 2016
      and 2017 Police Interceptor Utility Ford Explorers (the “Settlement
      Class”).
      Excluded from the Settlement Class are (1) all federal court judges

who have presided over this case and any members of their immediate

families; (2) all entities and natural persons who elect to exclude

themselves from the Settlement Class; (3) all entities and natural

persons who delivered to Ford releases of all their claims; and (4) Ford’s
employees, officers, directors, agents, and representatives, and their

family members.

      8.    The Court hereby conditionally appoints the following

Plaintiffs as Class Representatives for the Settlement Class: Suresh

Persad, Daniel G. Wright, and Robert S. Drummond.

      9.    The Court finds that the Class Representatives will fairly and

adequately protect and represent the interests of all members of the

Settlement Class and the interest of the Class Representatives are not

antagonistic to those of the Settlement Class. The Class Representatives

                                    3
are represented by counsel who are experienced and competent in the

prosecution of complex class action litigation.

     10.   The Court has reviewed and finds that the content of the

revised proposed forms of Notice attached as Exhibits C and D to the

Parties’ Joint Notice of Supplemental Filing, replacing Exhibits C and D

to the Settlement Agreement, which are to be displayed, along with the

Settlement Agreement and its Exhibits, on the Settlement Website,

satisfy the requirements of Fed. R. Civ. P. 23(c)(2), Fed. R. Civ. P.

23(e)(1), and Due Process and accordingly approves the Notice and Claim

Form.
     11.   The Court further approves the proposed methods for giving

notice of the Settlement to members of the Settlement Class, as reflected

in the Settlement Agreement. The Court has reviewed the plan for
distributing Notice to the Settlement Class (“Notice Plan”), and finds that

Settlement Class members will receive the best notice practicable under

the circumstances. The Court specifically approves the Parties’ proposal

that on an agreed upon date with the Settlement Claims Administrator,

but in no event more than seventy-five (75) days after entry of the

Preliminary Approval Order, the Settlement Claims Administrator shall
cause individual Short Form Class Notice, substantially in the form

attached to the Parties’ Joint Notice of Supplemental Filing as Exhibit C,

to be mailed, by first class mail, to the current or last known addresses
of all reasonably identifiable Settlement Class Members. The Court

                                     4
specifically approves the procedures set forth in the Settlement

Agreement for identifying Settlement Class Members and notifying

Settlement Class Members whose initial mailings are returned

undeliverable. The Court finds that these procedures, carried out with

reasonable diligence, will constitute the best notice practicable under the

circumstances and will satisfy the requirements of Fed. R. Civ. P. 23(c)(2)

and Fed. R. Civ. P. 23(e)(1) and Due Process.

     12.   The Court preliminarily finds that the following counsel fairly

and adequately represent the interests of the Settlement Class and

hereby conditionally appoints Joseph H. Meltzer, E. Powell Miller and
the law firms Kessler Topaz Meltzer & Check, LLP and The Miller Law

Firm, P.C. as Class Counsel.

     13.   The Court directs that pursuant to Fed. R. Civ. P. 23(e)(2), a
Fairness Hearing will be held on November 15, 2021 to consider final

approval of the Settlement (the “Fairness Hearing”) including, but not

limited to, the following issues: (1) to determine whether to grant final

approval to (a) the certification of the Settlement Class, (b) the

designation of Plaintiffs as representatives of the Settlement Class, (c)

the designation of Class Counsel as counsel for the Settlement Class, and
(d) the settlement; (2) to rule on Class Counsel’s request for an award of

attorneys’ fees and reimbursement of costs and for Service Awards to

Class Representatives; and (3) to consider whether to enter the Final
Approval Order. The Fairness Hearing may be adjourned by the Court

                                    5
and the Court may address matters set out above, including final

approval of the Settlement, without further notice to the Settlement

Class other than notice that may be posted at the Court and on the

Court’s and Settlement Claims Administrator’s websites.

     14.   The Court directs that no later than fourteen (14) days prior

to the Final Fairness Hearing, Class Counsel shall file all memoranda,

including affidavits, declarations, and other evidence in support of the

request for final approval of the Settlement; Class Counsels’ request for

approval of attorneys’ fees, costs, and reimbursement of expenses; and

the request for Service Awards to the individual Named Plaintiffs. The
Court further directs that no later than seven (7) days prior to the Final

Fairness Hearing, Class Counsel shall file any supplemental memoranda

addressing any objections and/or opt-outs. If Class Counsel and Defense
Counsel do not reach agreement on reasonable attorney fees and

costs/expenses, the Parties shall meet and confer to agree upon a

schedule for Defendant to file opposition to Class Counsel’s motion for

attorney fees and costs/expenses, which shall be at least sixty (60) days,

Plaintiffs’ reply thereto, and whether the date of the Fairness Hearing

needs to be changed.
     15.   Persons wishing to object to the proposed Settlement and/or

be heard at the Fairness hearing shall following the following procedure:

     (a)   To object, a member of the Settlement Class, individually or
through counsel, must file a written objection with the Court, and must

                                    6
also serve a copy thereof upon the following, postmarked no later than

forty-five (45) days after the Notice Date:



     Counsel for Plaintiffs:


     Joseph H. Meltzer, Esq. Ethan J. Barlieb, Esq.
     Kessler Topaz Meltzer & Check, LLP 280 King of Prussia Road
     Radnor, PA 19087

     E. Powell Miller, Esq. The Miller Law Firm, P.C
     950 West University Drive, Suite 300
     Rochester, MI 48307


     Counsel for Defendant:


     David M. George, Esq. Dykema Gossett PLLC
     2723 South State Street, Suite 400 Ann Arbor, MI 48104

     Joel A. Dewey, Esq. DLA Piper, LLP 6225 Smith Avenue
     Baltimore, Maryland 21209


     (b)   Any objecting Settlement Class member must include with

his or her objection:


     i.    The objecting Settlement Class Member’s full name, address,
     and telephone number;
     ii.   The model, model year, and vehicle identification number of
     the objecting Settlement Class Member’s Class Vehicle, along with
     proof that the objector has owned or leased a Class Vehicle (i.e., a
     true copy of a vehicle title, registration, or license receipt);

                                     7
     iii. A written statement of all grounds for the objection,
     accompanied by any legal support for the objection;
     iv. Copies of any papers, briefs, or other documents upon which
     the objection is based;
     v.     A list of all cases in which the Settlement Class Member
     and/or his or her counsel filed or in any way participated –
     financially or otherwise – objecting to a class settlement during the
     preceding five (5) years.
     vi. The name, address, email address, and telephone number of
     every attorney representing the objector; and
     vii. A statement indicating whether the objector and/or his or her
     counsel intends to appear at the Fairness Hearing and, if so, a list
     of all persons, if any, who will be called to testify in support of the
     objection.
     (c)   Subject to the approval of the Court, any objecting Settlement

Class Member may appear, personally or by counsel, at the final fairness

hearing to explain why the proposed settlement should not be approved

as fair, reasonable, and adequate, or to object to any motion for Class

Counsel Fees and Expenses or incentive awards. Any Settlement Class

Member who does not provide a notice of intention to appear at the

hearing in accordance with the deadlines and other specifications set
forth in the Settlement Agreement and Notice, or who has not filed an

objection in accordance with the deadlines and other specifications set

forth in the Settlement Agreement and the Notice, may be deemed to
have waived any objections to the settlement and any adjudication or

review of the Settlement, by appeal or otherwise.

     (d)   Any Class Member who does not make his, her, or its objection

in the manner provided herein shall be deemed to have waived his, her,


                                    8
or its right to object to any aspect of the proposed Settlement and/or Class

Counsel’s motion for attorneys’ fees and reimbursement of litigation

expenses. Such Class Member shall forever be barred and foreclosed from

objecting to the fairness, reasonableness, or adequacy of the Settlement,

or the requested attorneys’ fees and litigation expenses, and otherwise

from being heard concerning the Settlement, or the attorneys’ fees and

expenses request in this or any other proceeding.

     16.    The Court appoints KCC Class Action Services as the

Settlement Claims Administrator. The Parties are hereby authorized to

retain the Settlement Claims Administrator to supervise and administer
the Notice procedure as well as the processing of Claims.

     17.    All Settlement Class members shall have the right to opt out

of the Settlement Class at any time during the opt-out period. The opt-
out period shall run for forty-five (45) days from the Notice Date. Any

Settlement Class Member who elects to opt out of the Settlement Class

(i) shall not be bound by any orders or judgments entered in this Action;

(ii) shall not be entitled to relief under, or be affected by, the Settlement

Agreement; (iii) shall not gain any rights by virtue of this Settlement

Agreement; and (iv) shall not be entitled to object to any aspect of this
Settlement Agreement. Any Settlement Class Member who wishes to opt

out of the Settlement Class may do so by submitting a request for

exclusion   (“Request    for   Exclusion”)   to   the   Settlement   Claims
Administrator as provided in the Notice. To be effective, the Request for

                                     9
Exclusion must be sent via first-class U.S. mail to the specified address

and include:


     i.   The Settlement Class Member’s full name, address, and
     telephone number;
     ii.  Identify the model, model year, and vehicle identification
     number of the Settlement Class Member’s Class Vehicle(s);
     iii. Explicitly and unambiguously state his or her desire to be
     excluded from the Settlement Class in Suresh Persad, Daniel G.
     Wright, and Robert S. Drummond v. Ford Motor Company; and
     iv. Be individually and personally signed by the Settlement Class
     Member (if the Settlement Class Member is represented by counsel,
     it must also be signed by such counsel).


     The       Settlement   Claims        Administrator   shall   tabulate

communications from Settlement Class Members asking to be excluded

from the Settlement Class and shall report the names and addresses of

such entities and natural persons to the Court and to Class Counsel no
less than seven (7) days before the Fairness Hearing.

     18.    Any member of the Settlement Class failing to properly and

timely mail such a written notice of exclusion shall be automatically

included in the Settlement Class and shall be bound by all of the terms

and provisions of the Settlement Agreement and the Settlement,

including but not limited to the release, and the Final Order and

Judgment.

     19.    Upon Final Approval of the Settlement, all Settlement Class

Members who do not timely and properly opt out of the Settlement shall

                                     10
be deemed to have, and by operation of the Final Order and Judgment

shall have, fully and completely released, acquitted and discharged the

Released Parties from all Released Claims as set forth in the Settlement

Agreement, and the Action will be deemed dismissed with prejudice.

     20.   In the event that the Settlement Agreement is not finally

approved, this Preliminary Approval Order shall be rendered null and

shall be vacated, and all orders entered and releases delivered in

connection herewith shall be null and void to the extent provided by and

in accordance with the Settlement Agreement. If the Settlement

Agreement is not finally approved, the Defendant and any other
Releasees shall have retained any and all of their current defenses and

arguments thereto (including but not limited to arguments that the

requirements of Fed. R. Civ. P. 23(a) and (b)(3) are not satisfied for
purposes of continued litigation). This action shall thereupon revert

immediately to their respective procedural and substantive status prior

to the date of execution of the Settlement Agreement and shall proceed

as if the Settlement Agreement and all other related orders and papers

had not been executed.

     21.   The Court shall retain continuing jurisdiction over the Action,
the Parties and the Settlement Class, and the administration,

enforcement, and interpretation of the Settlement. Any unresolved

disputes or controversies arising with respect to the Settlement shall be
presented by motion to the Court, provided however, that nothing in this

                                   11
paragraph shall restrict the ability of the Parties to exercise their rights

as described above.

       22.   Pending final determination of the joint application for

approval of this Settlement Agreement, all proceedings in this Litigation

other than settlement approval proceedings shall be stayed and all

Settlement Class Members who do not validly request exclusion from the

Settlement Class shall be enjoined from commencing or prosecuting any

action, suit, proceeding, claim, or cause of action in any court or before

any tribunal based on Exhaust Odor in the Class Vehicles.

                             CONCLUSION
       For these reasons, the Court hereby GRANTS Plaintiffs’ amended

motion for preliminary approval of class action settlement (ECF Nos. 81,

85).



   SO ORDERED.


Dated: April 30, 2021         s/Terrence G. Berg
                              TERRENCE G. BERG
                              UNITED STATES DISTRICT JUDGE




                                    12
